„?%$.-&

^ss
                 OFFICIAL NOTICE FROM COURT OF CRIMINAL APPE   iftfEXAS
                     P.O. BOX 12308,CAPITQLSIAXI0N,-4UST-

             OFFICIAL BUSIiraco^
             STATE OF TEMS^f
             PENALTY FOR , .*'gjj. .
 12/15/2014 PRIVATE USE gj;; fi^g^^M 0002003152 dec22 2014
 CAVITT, DONALD RAY JR. 'Jr. Ct?No. WO^S^i-AW* FROM 2WK*S2#S6J11
 On this day, the application for-,1i:0,7.Writ/)f Habeas Corpus has been received
 and presented to the Court.        ^"^f:* *"*&/, '
                                      "*""" '"""'                  Abel Acosta, Clerk
                               DONALD RAY CAVITT JR.
                               EAST TEXAS TREATMENT FACILITY              TDC


  \S                           #1888682
                                                                   RETURNED FOR
                                                               CARRIER 'bNDORSEIU-EWV




MEBN3B 7t»&t=2                                   WWi